Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 29, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1, 2, 4, 5, 10-20, 27, 30 and 31 are currently pending. Claim 1 has been amended by Applicants’ amendment filed 11-29-2021. Claims 7-9 have been canceled by Applicants' amendment filed 11-29-2021. No claims have been added by Applicant’s amendments filed 11-29-2021.

Applicant's election without traverse of Group I, claims 1-20 (claims 3 and 6, now canceled), directed to a method for labeling a target nucleic acid, and the following Species: 
Species (1): a first oligonucleotide that includes a target-specific sequence, a universal adaptor sequence, and at least part of a stochastic barcode sequence (instant claim 13); 
Species (2): a second oligonucleotide that includes a target-specific sequence (e.g., a second target-specific sequence),
Species (3): a third oligonucleotide that includes a binding site for an amplification primer,
Species (4): absence of a fourth oligonucleotide, 
Species (5): no fourth oligonucleotide sequence, and


Claims 21-26  (claims 21-26, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic 
or linking claim.

Claims 10-12, 14-20 and 27 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.

The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1, 2, 4, 5, 13, 30 and 31 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 2, 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed February 26, 2016, claims the benefit of US Provisional Patent Application 62/194,075, filed July 17, 2015; US Provisional Patent Application 62/173,899, filed June 10, 2015; US Provisional Patent Application 62/160,976, filed May 13, 2015; US Provisional Patent Application 62/128,849, filed March 5, 2015; and US Provisional Patent Application 62/126,397, filed February 27, 2015.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed November 29, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Double Patenting
	The provisional rejection of claims 1, 2, 4, 5, 13, 30 and 31 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending US Patent Application No. 15/596,364 because the claims of US Patent Application 15/596,364 have issued as US Patent No. 10640763.
	In view of the withdrawn provisional rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: the term “thereby associating the first target-specific sequence with a molecular label in a non-target specific fashion” and “thereby removing labels not associated with the target” of claim 1 are not given patentable weight because they are interpreted to express the intended result of a process step positively recited (MPEP 2111.04(I)).

Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 4, 5 and 13 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Robins (International Patent Application WO2013188831A1, published December 19, 2013; effectively filed June 15, 2012; of record), as evidenced by Massachusetts General Hospital (Overview of Illumina Chemistry", downloaded 12-31-2018; of record); and Livingston et al. (US Patent Application Publication No. 20120058902, published March 8, 2012; of record); and Warren et al. (International Patent Application WO2011106738, published September 1, 2011; of record).
Regarding claim 1, Robins teaches a method of labeling a nucleic acid in a sample including two or more cycles of PCR using an oligonucleotide primer composition (e.g., multiple extension reactions; oligonucleotide reverse transcription (RT) primer set may include sequences that specifically hybridize to target adaptive immune receptor (X1) and oligonucleotide barcode sequences as molecular labels (B1), along with (first) universal adaptor sequences (U1; i.e. U1 B1-X1) (interpreted as hybridizing; extending; and generating a reverse complement of the first target-specific sequence; and reverse complement of the universal adaptor, claim 1) (paragraphs [0115], [0117] and [0125]-[0126]); extending said first oligonucleotide to generate a first nucleotide sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1) (paragraphs [0017]-[0018]); e.g. RNA: reverse transcription (paragraphs [0115], [0117] and [0125]-[0126]); hybridizing said first nucleotide sequence with a second oligonucleotide (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (first) universal adaptor oligonucleotide and a variable (V) region encoding sequence of an adaptive immune receptor (i.e. U1-V1) (paragraphs [0017]-[0018]); e.g. RNA: oligonucleotide reverse transcription (RT) primer set sequences may comprise an oligonucleotide of a target adaptive immune receptor (X1) and a (second) universal adaptor sequence (U2; i.e. U2-X1) (paragraphs [0125]-0126]); extending said second oligonucleotide to generate a second nucleotide sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (first) universal adaptor oligonucleotide and a variable (V) region encoding sequence of an adaptive immune receptor (i.e. U1-V1); e.g. amplifying the DNA sequences produced from the first amplification with a second amplification primer set comprising oligonucleotides that each comprise an oligonucleotide sequence capable of hybridizing to the (second) universal adaptor oligonucleotide (U2) and a 5' sequencing platform-specific oligonucleotide sequence (paragraph [0018]); e.g. RNA: contacting the reverse-transcribed cDNA products with a first amplification primer set comprising first oligonucleotides comprising a sequencing platform-specific sequence and a (first) universal adaptor hybridizing sequence (interpreted as generating a reverse complement of a target-specific sequence; hybridizing; and extending, claim 1) (paragraphs [0130] and [0178]), wherein one or both of the first oligonucleotide and the third oligonucleotide comprises part of a stochastic barcode, wherein the stochastic barcode comprises a molecular label (i.e. at least the first oligonucleotide, as described above); extending said third oligonucleotide to generate a third nucleotide sequence (e.g. DNA: amplifying the DNA sequences produced from the first amplification with a second amplification primer set comprising oligonucleotides that each comprise an oligonucleotide sequence capable of hybridizing to the (second) universal adaptor oligonucleotide (U2) and a 5' sequencing platform-specific oligonucleotide sequence) (paragraph [0018]); e.g. RNA: the step of contacting taking place under conditions sufficient for amplification of the cDNA products (paragraph [0130]); and amplifying said third nucleotide sequence using a reverse complement of the first amplification primer and a second amplification primer to generate a plurality of a fourth nucleotide sequences, wherein each of the plurality of the fourth nucleotide sequences comprises said target and the molecular barcode (e.g. Illumina platform sequencing library preparation and sequencing (paragraphs [0018], [0133], [0176], [0178], [0185], [0214] and [0226]), which implicitly teaches amplification using flow cell primers (reading on a reverse complement of the first amplification primer and a second amplification primer) that bind to the sequencing platform-specific oligonucleotide sequences during bridge amplification (i.e. cluster generation) as evidenced by Massachusetts General Hospital (especially at step 1). Robins teaches that the method includes first sequencing platform tag-containing oligonucleotides that each comprise an oligonucleotide sequence that is capable of specifically hybridizing to the first universal adaptor oligonucleotide and a first sequencing platform-specific oligonucleotide sequence that is linked to and positioned 5’ to the first universal adaptor oligonucleotide sequence (interpreted as hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a first target specific sequence), and (ii) a plurality of second sequencing platform tag-containing oligonucleotides that each comprise and oligonucleotide sequence that is capable of specifically hybridizing to a second universal adaptor oligonucleotide sequence and a second sequencing platform-specific oligonucleotide sequence that is linked to an positioned 5’ to the second universal adaptor oligonucleotide sequence (interpreted as hybridizing a target with a first and second oligonucleotide sequences comprising a universal adaptor sequence and a first target specific sequence) (paragraph [0037], lines 3-14). Robins teaches in Figure 1, two cycles of PCR followed by removal of residual primers, and amplification with U1, U2 primers (interpreting removal as removing third oligonucleotides not extended; and a 1:1 ratio of molecular association with the target, claim 1) (Figure 1). Robins teaches in Figure 1, that two or more cycles of PCR are performed on genomic DNA or cDNA from a lymphoid cell-containing population using an oligonucleotide primer composition that contains primers having the general formula U1-B1n-X, such that the J-specific primer 110a contains a J primer sequence 100 that is complementary to a portion of the J segment, a barcode tag (BC1) 101 (or B1n in the generic formula) and also includes a first external universal adaptor sequence (U1) 102, while the V-specific primer 110b includes a V primer sequence 103 that is complementary to a portion of the V segment and a second external universal adaptor sequence (U2) 104, and also contemplates related embodiments, such as those where the barcode can instead, or in addition, be present as part of the V-specific primer and is situated between the V-sequence and the second universal adaptor, such that after two cycles of PCR (interpreted as hybridizing; first extension; hybridizing; and second extension), residual primers are removed (interpreted as removing third oligonucleotides not extended during step (c)), and the sequence amplified with U1 and U2 primers (interpreted as hybridizing; first extension; Figure 4, that labeling can include encoding cDNA during reverse transcription by using an oligonucleotide reverse transcription primer that directs incorporation of oligonucleotide barcode and universal adapter oligonucleotide sequences into cDNA (e.g., an oligonucleotide comprising a universal adapter sequence hybridized to a target; a molecular label; and reverse complement of the universal adapter sequence, and target specific sequence); (paragraph [0065]). Robins teaches that oligonucleotide RT primers include oligonucleotide sequences that specifically hybridize to target adaptive immune receptor encoding regions such as V, J or C region sequences (corresponding to a target sequence) (paragraph [00115]). Robins teaches that while the V-specific primer 110b (interpreted as a target-specific sequence) includes a V primer sequence 103 that is complementary to a portion of the V segment and a second external universal sequence (U2) 104 (paragraph [0024], lines 7-15). Robins teaches that primer sets specific for TCR or BCR genes that are capable of amplifying rearranged DNA encoding a plurality of TCR or BCR are described for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507 and PCT/US2011/026373, such that primer sets can be designed to include oligonucleotide sequences that can specifically hybridize to each unique V gene and to each J gene in a particular TCE or BCR gene locus (e.g., TCRA, TCRB, TCRG, TACD, IGH, IGK or IGL) including wherein polynucleotide J includes sequences to which members of oligonucleotide primer sets specific for TCR or BCR genes can specifically anneal including primer sets capable of amplifying rearranged DNA encoding a plurality of TCE or BEC as described, for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507, PCT/US2011/026373, and Table 1 (paragraphs [0099], Table 1; [00141], lines 1-8; [00144]; [00155]), wherein it is known that the primer sets described in these applications do not comprise a molecular label as evidenced by Livingston et al. (paragraph [0093], Table 5), and Warren et al. (pg. 2, last partial paragraph) (interpreted as wherein the first and second primers do not comprise a molecular barcode). Robins teaches cDNA synthesis on all poly-A mRNA transcript molecules released from leukocytes in each well (interpreted as mRNA, claim 1) (paragraph [0220], lines 7-9). Robins teaches that a plurality of oligonucleotides in the second amplification primer set each further comprise either or both of: (i) a sample-identifying barcode oligonucleotide; and (ii) a spacer oligonucleotide of any sequences of 1 to 20 contiguous nucleotides situated between the first universal adaptor oligonucleotide and the first sequences platform-specific oligonucleotide sequences, and between the second universal adaptor oligonucleotide and the second sequencing platform-specific oligonucleotide sequencing in the second sequencing platform tag-containing oligonucleotide (paragraph [0034]). Robins teaches that amplification products can be pooled and quantitatively sequenced using automated high throughput DNA sequencing to obtain a data set of sequences, which include TCR and/or IG sequences along with associated oligonucleotide barcode sequences (interpreted as counting the number of copies of the target by counting molecular labels, claim 1) (paragraph [00119]). Robins teaches wherein the sample comprises a plurality of the target, wherein each of the plurality of the target is labeled with a distinct stochastic barcode (i.e. a limitation of the purpose or intended use of the method expressed in the preamble that is "labeling a nucleic acid in a sample", wherein the recited purpose or intended use does not result in a manipulative difference in the process claim and thus is not viewed as further limiting said claim. See also MPEP 2111.02, which states in part: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction; e.g. a plurality of individual TCR encoding sequences may each be uniquely tagged with a specific oligonucleotide barcode sequence (paragraph [0072]). Robins teaches counting the number of the plurality of the target by counting the distinct stochastic barcodes associated with the target (e.g. quantitative determination of the sequences encoding both TCRA and TCR; e.g. paragraph [0070]; e.g. where multiple unique identifier barcode tags are detected among sequences that otherwise share a common consensus sequence, the number of such barcode tags that is identified may be regarded as reflective of the number of molecules in the sample from the same T cell clone (paragraph [0079]).
Regarding claim 2, Robins teaches that Example 2 describes single cell labeling (interpreted as a single cell, claim 2) (paragraph [00216], line 1) (e.g., a limitation of the purpose or intended use of the method expressed in the preamble that is "labeling a nucleic acid in a sample", wherein the recited purpose or intended use does not result in a manipulative difference in the process claim and thus is not 
limitation and is of no significance to claim construction (paragraphs [0105], [0108], [0111] and
[0121]).
Regarding claim 4, Robins teaches wherein the target is an mRNA molecule, wherein the
mRNA molecule encodes a T-cell receptor (TCR) alpha chain or beta chain (paragraphs [0069] and
[0124]).
Regarding claim 5, Robins teaches wherein the target-specific sequence specifically binds to the C region of the TCR alpha chain or beta chain (paragraph [0126]).
Regarding claim 13, Robins teaches wherein the second oligonucleotide comprises a second target-specific sequence that specifically binds to a region selected from the group consisting of: a V region of a TCR alpha chain or beta chain, the junction of a V and D region of a TCR alpha chain or beta chain, or any combination thereof (paragraphs [0017] and [0126]).
Robins meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed November 29, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) in view of Applicant’s summary of the invention as exemplified in the instant Specification, Applicant submits that Robins does not disclosed each and every element of instant claim 1 (Applicant Remarks, pgs. 8-14).
Regarding (a), please see the 35 USC 112(b) rejection regarding indefiniteness. Additionally, please see the Examiner’s response to Applicant’s arguments in the Office Action mailed August 27, 2021. Moreover, the term “thereby associating the first target-specific sequence with a molecular label in a non-target specific fashion” and “thereby removing labels not associated with the target” of claim 1 are not given patentable weight because they are interpreted to express the intended result of a process step positively recited (See; MPEP 2111.04(I)). Applicant’s assertion that Robins does not disclosed each and every element of instant claim 1, is not found persuasive. Because Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b), it is unclear to the Examiner what Applicant asserts is not taught by Robbins. Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1, 2, 4, 5, 7-9, 13, 30 and 31 is maintained under 35 U.S.C. 103 as being unpatentable over Robins (International Application Publication WO2013188831A1, published December 19, 2013; effectively filed June 15, 2012; of record) in view of Iafrate et al. (US Patent Application Publication No. 20150211050, published July 30, 2015, effectively filed January 27, 2014) as evidenced by Massachusetts General Hospital (Overview of Illumina Chemistry, downloaded 12-31-2018; of record); and Livingston et al. (US Patent Application Publication No. 20120058902, published March 8, 2012; of record); and Warren et al. (International Patent Application WO2011106738, published September 1, 2011; of record).
Regarding claim 1, Robins teaches a method of labeling a nucleic acid in a sample including two or more cycles of PCR using an oligonucleotide primer composition (e.g., multiple extension reactions; and labeling individual, sequence-distinct TCR encoding gene segments or mRNA transcripts (paragraphs [0069]; and [0074], lines 1-3), comprising: hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a target-specific sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1); (paragraphs [0017]-[0018]); e.g. RNA: oligonucleotide reverse transcription (RT) primer set may include sequences that specifically hybridize to target adaptive immune receptor (X1) and oligonucleotide barcode sequences as molecular labels (B1), along with (first) universal adaptor sequences (U1; i.e. U1 B1-X1) (interpreted as hybridizing; extending; and generating a reverse complement of the first target-specific sequence; and reverse complement of the universal adaptor, claim 1) (paragraphs [0115], [0117] and [0125]-[0126]); extending said first amplifying the DNA sequences produced from the first amplification with a second amplification primer set comprising oligonucleotides that each comprise an oligonucleotide sequence capable of hybridizing to the (second) universal adaptor oligonucleotide (U2) and a 5' sequencing platform-specific oligonucleotide sequence (paragraph [0018]); e.g. RNA: contacting the reverse-transcribed cDNA products with a first amplification primer set comprising first oligonucleotides comprising a sequencing platform-specific sequence and a (first) universal adaptor hybridizing sequence (interpreted as generating a reverse complement of a target-specific sequence; hybridizing; and extending, claim 1) (paragraphs [0130] and [0178]), wherein one or both of Massachusetts General Hospital (especially at step 1). Robins teaches that the method includes contacting the mixture of the first and second double-stranded DNA products with a third amplification primer set and a fourth amplification primer set, wherein the third amplification primer set comprises: (i) a plurality of first sequencing platform tag-containing oligonucleotides that each comprise an oligonucleotide sequence that is capable of specifically hybridizing to the first universal adaptor oligonucleotide and a first sequencing platform-specific oligonucleotide sequence that is linked to and positioned 5’ to the first universal adaptor oligonucleotide sequence (interpreted as hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a first target specific sequence), and (ii) a plurality of second sequencing platform tag-containing oligonucleotides that each comprise and oligonucleotide sequence that is capable of specifically hybridizing to a second universal adaptor oligonucleotide sequence and a second sequencing platform-specific oligonucleotide sequence that is linked to an positioned 5’ to the second universal adaptor oligonucleotide sequence (interpreted as hybridizing a target with a first and second oligonucleotide Figure 1, two cycles of PCR followed by removal of residual primers, and amplification with U1, U2 primers (interpreting removal as removing third oligonucleotides not extended; and a 1:1 ratio of molecular association with the target, claim 1) (Figure 1). Robins teaches in Figure 1, that two or more cycles of PCR are performed on genomic DNA or cDNA from a lymphoid cell-containing population using an oligonucleotide primer composition that contains primers having the general formula U1-B1n-X, such that the J-specific primer 110a contains a J primer sequence 100 that is complementary to a portion of the J segment, a barcode tag (BC1) 101 (or B1n in the generic formula) and also includes a first external universal adaptor sequence (U1) 102, while the V-specific primer 110b includes a V primer sequence 103 that is complementary to a portion of the V segment and a second external universal adaptor sequence (U2) 104, and also contemplates related embodiments, such as those where the barcode can instead, or in addition, be present as part of the V-specific primer and is situated between the V-sequence and the second universal adaptor, such that after two cycles of PCR (interpreted as hybridizing; first extension; hybridizing; and second extension), residual primers are removed (interpreted as removing third oligonucleotides not extended during step (c)), and the sequence amplified with U1 and U2 primers (interpreted as hybridizing; first extension; hybridizing; second extension; removing third oligonucleotides not extended during step (c); and amplifying said third nucleotide sequence, claim 1) (paragraph [0074]; and Figure 1). Robins teaches in Figure 4, that labeling can include encoding cDNA during reverse transcription by using an oligonucleotide reverse transcription primer that directs incorporation of oligonucleotide barcode and universal adapter oligonucleotide sequences into cDNA (e.g., an oligonucleotide comprising a universal adapter sequence hybridized to a target; a molecular label; and reverse complement of the universal adapter sequence, and target specific sequence); (paragraph [0065]). Robins teaches that oligonucleotide RT primers include oligonucleotide sequences that specifically hybridize to target adaptive immune receptor encoding regions such as V, J or C region sequences (corresponding to a target sequence) (paragraph [00115]). Robins teaches that while the V-specific primer 110b (interpreted as a target-specific sequence) includes a V primer sequence 103 that is complementary to a portion of the V segment and a second external universal sequence (U2) 104 (paragraph [0024], lines 7-15). Robins primer sets can be designed to include oligonucleotide sequences that can specifically hybridize to each unique V gene and to each J gene in a particular TCE or BCR gene locus (e.g., TCRA, TCRB, TCRG, TACD, IGH, IGK or IGL) including wherein polynucleotide J includes sequences to which members of oligonucleotide primer sets specific for TCR or BCR genes can specifically anneal including primer sets capable of amplifying rearranged DNA encoding a plurality of TCE or BEC as described, for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507, PCT/US2011/026373, and Table 1 (paragraphs [0099], Table 1; [00141], lines 1-8; [00144]; [00155]), wherein it is known that the primer sets described in these applications do not comprise a molecular label as evidenced by Livingston et al. (paragraph [0093], Table 5), and Warren et al. (pg. 2, last partial paragraph) (interpreted as wherein the first and second primers do not comprise a molecular barcode). Robins teaches cDNA synthesis on all poly-A mRNA transcript molecules released from leukocytes in each well (interpreted as mRNA, claim 1) (paragraph [0220], lines 7-9). Robins teaches that a plurality of oligonucleotides in the second amplification primer set each further comprise either or both of: (i) a sample-identifying barcode oligonucleotide; and (ii) a spacer oligonucleotide of any sequences of 1 to 20 contiguous nucleotides situated between the first universal adaptor oligonucleotide and the first sequences platform-specific oligonucleotide sequences, and between the second universal adaptor oligonucleotide and the second sequencing platform-specific oligonucleotide sequencing in the second sequencing platform tag-containing oligonucleotide (paragraph [0034]). Robins teaches that amplification products can be pooled and quantitatively sequenced using automated high throughput DNA sequencing to obtain a data set of sequences, which include TCR and/or IG sequences along with associated oligonucleotide barcode sequences (interpreted as counting the number of copies of the target by counting molecular labels, claim 1) (paragraph [00119]). Robins teaches wherein the sample comprises a plurality of the target, wherein each of the plurality of the target is labeled with a distinct stochastic barcode (i.e. a limitation of the purpose or intended use of the method expressed in the preamble that is "labeling a nucleic acid in a sample", wherein the recited purpose or intended use does not result in a manipulative difference in the process claim and thus is not 
Regarding claim 2, Robins teaches wherein the sample is a single cell (i.e. a limitation of the purpose or intended use of the method expressed in the preamble that is "labeling a nucleic acid in a sample", wherein the recited purpose or intended use does not result in a manipulative difference in the process claim and thus is not viewed as further limiting said claim. See also MPEP 2111.02, which states in part: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a
limitation and is of no significance to claim construction (paragraphs [0105], [0108], [0111] and
[0121]).
Regarding claim 4, Robins teaches wherein the target is an mRNA molecule, wherein the
mRNA molecule encodes a T-cell receptor (TCR) alpha chain or beta chain (paragraphs [0069] and
[0124]).
Regarding claim 5, Robins teaches wherein the target-specific sequence specifically binds to the C region of the TCR alpha chain or beta chain (paragraph [0126]).
Regarding claim 13, Robins teaches wherein the second oligonucleotide comprises a second target-specific sequence that specifically binds to a region selected from the group consisting of: a V 
Robins does not specifically exemplify where the second amplification primer is the second oligonucleotide (instant claim 30); or that the melting temperature of the third oligonucleotide is at least 10% greater than the melting temperature of the second oligonucleotide (instant claim 31).
	Regarding claim 30, Iafrate et al. teach method for preparing and analyzing nucleic acids for sequence analysis such as using next generation sequencing (Abstract). Iafrate et al. teach a method involve (a) contacting a target nucleic acid molecule comprising the known target nucleotide sequence with a population of tailed random primers under hybridization conditions; (b) performing template-dependent extension reaction; (c) contacting the product of step (b) with an initial target-specific primer under hybridization conditions; (d) performing a template-dependent extension reaction that is primed by a hybridized initial target-specific primer; (e) amplifying a portion of the target nucleic acid molecule and the tailed random primer sequence with a first tail primer and a first target-specific primer, (f) amplifying a portion of the amplicon resulting from step (e) with a second tail primer and a second target-specific primer; and (g) sequencing (See, paragraph [0007]). Iafrate et al. teach contacting the sample, or separate portions of the sample, with a plurality of sets of first and second target-specific primers (See, paragraph [0009], lines 79-81). Iafrate et al. teach that in a multiplex PCR, different primer species can interact with each other in an off-target manner, leading to primer extension and subsequent amplification by DNA polymerase, such that the primer dimer tend to be short and their efficient amplification can overtake the reaction and dominate resulting poor amplification of the desired target sequence; and that the including of a 5’ tag sequencing in primers such as on target-specific primers can result in the formation of dimers that contain the same complementary tails on both ends, such that the accumulation of primer dimers may be detrimental for multiplex amplification in competing for and consuming other reagents (paragraph [0075]). Iafrate et al. teach a second amplification primer that is a (second) target-specific primer, such as at step 109 of Figure 1A (paragraph [0025]; and Figure 1A), wherein the first target-specific primer (i.e. instant second oligonucleotide; see step 103 of Figure 1A) and the second target-specific primer (i.e. instant second amplification primer) may be the same (paragraph [0051]). Iafrate et al. teach that because tailed random primers hybridize at various positions throughout nucleic acid molecule of a sample, a set of target-specific primers can hybridize (and amplify) the extension products created by more than 1 hybridization event (paragraph [0098], lines 1-9). Iafrate et al. teach that the methods involve the use of random sequences as molecular barcodes that are built into primers such as RT primers, target-specific primers, extension sequence primers (interpreted as a third oligonucleotide comprising a molecular label) (paragraph [0043], lines 1-5).
	Regarding claim 31, Iafrate et al. teach that PCR amplification regimen according the methods can comprise at least one, and in some cases at least 5 or more iterative cycles comprising the steps of (1) strand separation (e.g., thermal denaturation); (2) oligonucleotide primer annealing to template molecules; and (3) nucleic acid polymerase extension of the annealed primers, such that any suitable conditions and times involved in each of these steps can be used including conditions and times can depend on the length, sequence content, melting temperature, secondary structural features, or other factors relating to the nucleic acid template and/or primers used in the reaction (interpreted as a Tm at least 10% greater) (paragraph [0062], lines 9-21). Iafrate et al. teach a non-limiting example of a protocol for amplification involves using a polymerase under the following conditions: 98oC for 30s, followed by 14-22 cycles comprising melting at 98oC for 10s, followed by annealing at 68oC, followed by extension at 72oC for 3 min (paragraph [0063], lines 13-19). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Moreover, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute of one known equivalent element for another to obtain predictable results. Therefore, in view of the benefits of analyzing nucleic acids as exemplified by Iafrate et al., it would have been prima facie 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 29, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) as provided and discussed above, claim 1 is not taught by Robins and Iafrate does not remedy the above-mentioned deficiencies (Applicant Remarks, pg. 16, second full paragraph). 
Regarding (a), please see the discussion supra regarding the teachings of Robins and the Examiner’s response to Applicant’s arguments.



(2)	The rejection of claims 1, 2, 4, 5, 13, 30 and 31 is maintained under 35 U.S.C. 103 as being unpatentable over Fan et al. (US Patent Application Publication No. 20150299784, published October 22, 2015; effectively filed August 28, 2013; of record) in view of Robbins (International Application Publication WO2013188831A1, published December 19, 2013; effectively filed June 15, 2012; of record) as evidenced by Massachusetts General Hospital (Overview of Illumina Chemistry, downloaded 12-31-2018; 
Regarding claim 1, 2, 4, 13, 30 and 31, Fan et al. teach methods and compositions for multiplex nucleic acid analysis of single cells, wherein the methods can be used for massively parallel single cell sequencing, such that thousands of cells can be analyzed concurrently including mixed populations of cells such as cells of different types or subtypes and cells of different sizes (corresponding to the sample is a single cell, claim 2) (Abstract). Fan et al. teach labeling at least a portion of two or more polynucleotide molecules or reaction products therefrom, from a first cell of the plurality and a second cell of the plurality with a first cell label specific to the first cell and a second same cell label specific to the second cell; and a molecular label specific to each of the two or more polynucleotide molecules or reaction products therefrom, wherein each molecular label of the two or more polynucleotide molecules or reaction products therefrom, from the first cell and the second cell are unique with respect to each other (interpreted as encompassing a 1:1 ratio association; and distinct molecular labels, claim 1c) (paragraph [0004], lines 1-15). Fan et al. teach that in some embodiments, the polynucleotide molecules are mRNAs or micro RNAs, and the complements thereof and reaction products thereof are complements of and reaction products therefrom the mRNAs or micro RNAs (corresponding to target is an mRNA, claim 3) (paragraph [0004], lines 30-33). Fan et al. teach that a solid support comprising a plurality of oligonucleotides each comprising a cellular label and a molecular label, wherein each cellular label of the plurality of oligonucleotides are the same, and each molecular label of the plurality of oligonucleotides are different, such that the cellular label is specific to the solid support (corresponding to a distinct stochastic barcode, claim 8) (paragraph [0005], lines 1-5). Fan et al. teach counting a number of sequences comprising the same molecular label (interpreted as counting the number of copies by counting the distinct molecular labels, claim 1) (paragraph [0011], lines 15-16). Fan et al. teach that RNA molecules (110) can be reverse transcribed to produce cDNA molecules (105) by the stochastic hybridization of a set of molecular identifier labels (115) to the polyA tail region of the RNA molecules (interpreted as reverse complement, claim 1) (paragraph [0117], lines 1-6). Fan et al. teach 5’ amine modified oligonucleotides attached to an epoxy substrate, wherein in Figure 2A, wherein a 5’ amine is linked to a universal adaptor sequence (interpreted as a 5’ universal adaptor sequence) (paragraphs [0161]; [0250]; and Figure 2A). Fan et al. teach contacting the sample with any solid support, hybridizing a target nucleic acid from the sample to an oligonucleotide of the plurality of oligonucleotides, wherein at least two of said plurality of oligonucleotides comprises a cellular label and a molecular label (corresponding to a first oligonucleotide comprising a target-specific sequence; and hybridizing a third oligonucleotide to form a fourth oligonucleotide, claim 1) (paragraphs [0011], lines 1-4; and [0752], lines 1-5). Fan et al. teach that the molecular barcodes (1220) can comprise a target-binding region (1221), label region (1222), sample index region (1223), and universal PCR region (1224), wherein the label region (1222) can contain a unique sequence that can be used to distinguish two or more different molecular barcodes (corresponding to target labeled with a distinct stochastic barcode, claim 8) (paragraph [0119], lines 5-12; and Figure 67). Fan et al. teach in Figure 66B, that a molecular barcode (1158) is synthesized by ligating two oligonucleotide fragments (1150 and 1158), wherein one oligonucleotide fragment (1150) can comprise a universal primer binding site (1152), one or more identifier regions (1152) (interpreted as a first oligonucleotide comprising a universal adaptor sequence and a target-specific sequence), and a ligation sequence (1153), and wherein the other oligonucleotide fragment (1158) can comprise a ligation sequence (1154) that is complementary to ligation sequence (1153) of the first oligonucleotide fragment (1150), a complement of the target specific region (1155), and a label (1156), such that the two oligonucleotide fragments can anneal and a polymerase can be used to extend the 3’ end of the first oligonucleotide fragment (1150) to produce molecular barcode (1158), wherein the molecular barcode (1158) can comprise a universal primer binding site (1151), one or more identifying regions (1153), and a target-specific sequence (1157) (interpreted as a second oligonucleotide), such that the molecular barcode can be the complement of the complement of the target-specific region (corresponding to a first oligonucleotide comprising a universal sequence and target-specific sequence; hybridizing; extending the first and second oligonucleotides of each oligonucleotide attached to the bead; reverse complement; and the second oligonucleotide comprises a second target-specific sequence on the same or another bead, claims 1 and 13) (paragraph [0283], lines 1-12). Fan et al. teach that the nucleic acid sequence to be added to the oligonucleotide can be incorporated by primer extension nucleic acid sequence to be added to the oligonucleotide can be referred to as a primer fragments, wherein each primer fragment for each individual pool can comprise a different sequence, and the primer fragment can comprise a sequence that can hybridize to the linker label sequence of the oligonucleotide (e.g., the oligonucleotide coupled to the solid support) (interpreted as a first oligonucleotide hybridized to a second oligonucleotide), and wherein primer extension can be used to incorporate a second cell label and a second linker label sequence onto the oligonucleotide coupled to the solid support, such that the process can be repeated to add additional sequences to the solid support-conjugated oligonucleotide (corresponding to a hybridizing a first oligonucleotide to a second oligonucleotide; extending; hybridizing a second oligonucleotide to a third oligonucleotide in a linear fashion; extending; and comprising a stochastic barcode, claims 1 and 30) (paragraph [0289]). Fan et al. teach in Figure 55, an amplification scheme, wherein the first PCR amplifies molecules attached to the bead using a gene-specific primer and a primer against the universal Illumina sequencing primer 1 sequence, wherein the second PCR amplifies the first PCR products using a nested gene-specific primer flanked by Illumina sequencing primer 2 sequence, and a primer against the universal Illumina sequencing primer 1 sequence, such that the third PCR adds P5 and P7 and sample index to turn PCR products into Illumina sequencing library (corresponding to amplifying; first oligonucleotide hybridized to the second oligonucleotide; extended; second oligonucleotide hybridized to third oligonucleotide; extended; forming a third oligonucleotide; first and second amplification primers; generating a fourth nucleotide sequences comprising a target and a stochastic barcode; second amplification primer comprises a target-specific sequence; and second amplification primer is the second oligonucleotide, claims 1 and 30) (paragraph [0087]; and Figure 55). Fan et al. teach that there are many options available to tailor the primer design to most applications, such that Primer3 can consider many factors including, but not limited to, oligo melting temperature and the likelihood of primer-dimer formation between two copies of the same primer, the difference between primer melting temperatures, and primer location relative to particular regions of interest to be avoided (corresponding to melting temperature, claim 31, in part) (paragraph [0361]). Fan et al. teach that determining the number of different labeled nucleic acids can comprise counting the plurality of labeled nucleic acids by FRET between a target-specific probe and a labeled nucleic acid or a target-specific labeled probe (paragraph [0726]). Fan et al. teach that each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of cellular mRNA molecules (interpreted as mRNA) (paragraph [0178], lines 3-6). Fan et al. teach in Step 2 of Figure 67, excess oligos are removed by Ampure bead purification, such that in Step 3, the labeled cDNA molecules can be amplified by multiplex PCR (interpreted as removing third oligonucleotides not extended during step (c); and amplifying the third nucleotide sequence, claim 1) (paragraph [0120], lines 1-4; and Figure 67). Fan et al. teach that uncoupled oligonucleotides can be removed from the reaction mixture by multiple washes (interpreted as removing third oligonucleotides of step d, claim 1d) (paragraph [0288], lines 1-3). Fan et al. teach that the molecular barcodes can be attached to any region of a molecule such as to the 5’ end of a polynucleotide (e.g., DNA or RNA), or to the target-specific region of the molecule (interpreted as a first nucleotide sequence); and that adaptors can comprise a universal PCR region, wherein adaptors can be attached to the molecule and/or the molecular barcodes by any method including hybridization (paragraphs [00324], lines 9-12; and  [0327], lines 1-4). Fan et al. teach that the molecular barcodes, sample tags and/or molecular identifier labels can comprise one or more oligonucleotides including for stochastic labeling (interpreted as encompassing generating a third nucleotide sequence, claim 1) (paragraph [0132], lines 1-10). Fan et al. teach amplification using two sets of gene-specific primers including a gene specific primer in the first primer set and a universal primer, and a second primer set (interpreted as amplifying using a first and second primer to generate a plurality of fourth nucleotide sequences) (paragraph [0610]). Fan et al. teach in Figure 57, that analysis of the labeled amplicons can comprise one or more of: (1) detection of a universal PCR primer sequence, polyA and/or molecular barcode (or sample tag, molecular identifier); (2) map read on the end of the adaptor labeled amplicons that is not attached to the adaptor and/or barcode (e.g., molecular barcode, sample tag, molecular identifier label); and (3) count and/or summarize the number of different adaptor labeled amplicons (interpreted as counting the number of the plurality of copies of the target by counting distinct molecular labels associated with the target, claim 1f) (paragraph [0118]; and Figure 57). Fan et al. teach in Figure 43, identical oligos on each bead, wherein the cell label is unique for each bead (interpreted as a 1:1 ratio; and distinct molecular labels, claim 1c) (Figure 43B). Fan et al. teach that the methods comprise; (a) stochastically labeling molecules in two or more samples with molecular barcodes to produce labeled molecules, wherein the molecular barcodes can comprise one or more target specific regions, label regions, sample index regions, universal PCR regions, adaptors, linkers, or a combination thereof (corresponding to the stochastic barcode comprises a molecular label; and a plurality of the target, claim 1) (paragraphs [0113], lines 2-9). Fan et al. teach that microwell arrays are used to entrap single cells and bead within a small reaction chamber of defined volume, such that each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell (corresponding to counting the distinct barcodes, claim 1) (paragraph [0178], lines 1-6). Fan et al. teach in Figure 18A-B, the analysis of T cell specific markers (corresponding to T cells, claim 4) (paragraph [0049], line 1; and Figures 18A-B). 
Although Fan et al. do not specifically exemplify where the third oligonucleotide melting temperature is at least 10% greater than the second oligonucleotide melting temperature, Fan et al. do teach that there are many options available to tailor the primer design to most applications, such that Primer3 can consider many factors including oligo melting temperature and the likelihood of primer-dimer formation between two copies of the same primer, the difference between primer melting temperatures, and primer location relative to particular regions of interest to be avoided, such that depending upon the target or gene region of interest, the specific hybridizations to be carried out, the location of the primers to the target region and/or the desired amplification reaction conditions, one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that different primers can be designed or chosen to have different melting temperatures including melting temperatures that are at least 10 percent different one from the other in order to vary the reaction conditions and/or to reduce or increase primer dimer formation.
Fan et al. do not specifically exemplify where the target-specific sequence specifically binds to the C region of the TCR alpha chain or beta chain (instant claim 5).
Regarding claim 5, Robins teaches a method of uniquely tagging each rearranged gene segment that encodes a T cell receptor TCR and/or an immunoglobulin (Ig) in a DNA or mRNA sample from lymphoid cells to permit the accurate, high throughput quantification of distinct TCR and/or Ig  a method of labeling a nucleic acid in a sample (e.g. labeling individual, sequence-distinct TCR encoding gene segments or mRNA transcripts (paragraph [0069]), comprising: hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a target-specific sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1); (paragraphs [0017]-[0018]); e.g. RNA: oligonucleotide reverse transcription (RT) primer set may include sequences that specifically hybridize to target adaptive immune receptor (X1) and oligonucleotide barcode sequences as molecular labels (B1), along with (first) universal adaptor sequences (U1; i.e. U1 B1-X1) (paragraphs [0115], [0117] and [0125]-[0126]). Robins teaches unprecedented compositions and methods that permit quantitative determination of the sequences encoding both polypeptides in an adaptive immune receptor heterodimer from a single cell, such as both TCRA and TCRB from a T cell (paragraph [0070], lines 1-4). Robins teaches wherein the target-specific sequence specifically binds to the C region of the TCR alpha chain or beta chain (paragraph [0126]). Robins teaches cDNA synthesis on all poly-A mRNA transcript molecules released from leukocytes in each well (interpreted as mRNA, claim 1) (paragraph [0220], lines 7-9). Robins teaches a method of labeling a nucleic acid in a sample (e.g. labeling individual, sequence-distinct TCR encoding gene segments or mRNA transcripts (paragraph [0069]), comprising, hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a target-specific sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1); (paragraphs [0017]-[0018]); e.g. RNA: oligonucleotide reverse transcription (RT) primer set may include sequences that specifically hybridize to target adaptive immune receptor (X1) and oligonucleotide barcode sequences as molecular labels (B1), along with (first) universal adaptor sequences (U1; i.e. U1 B1-X1) (paragraphs [0115], [0117] and [0125]-[0126]); extending said first oligonucleotide to generate a first nucleotide sequence (e.g. DNA: amplifying the individual rearranged Massachusetts General Hospital, especially at step 1). Robins teaches that the method includes contacting the mixture of the first and second double-stranded DNA products with a third amplification primer set and a fourth amplification primer set, wherein the third amplification primer set comprises: (i) a plurality of first sequencing platform tag-containing oligonucleotides that each comprise an oligonucleotide sequence that is capable of specifically hybridizing to the first universal adaptor oligonucleotide and a first sequencing platform-specific oligonucleotide sequence that is linked to and positioned 5’ to the first universal adaptor oligonucleotide sequence (interpreted as hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a first target specific sequence), and (ii) a plurality of second sequencing platform tag-containing oligonucleotides that each comprise and oligonucleotide sequence that is capable of specifically hybridizing to a second universal adaptor oligonucleotide sequence and a second sequencing platform-specific oligonucleotide sequence that is linked to an positioned 5’ to the second universal adaptor oligonucleotide sequence (interpreted as hybridizing a target with a first and second oligonucleotide sequences comprising a universal adaptor sequence and a first target specific sequence) (paragraph [0037], lines 3-14). Robins teaches in Figure 1, two cycles of PCR followed by removal of residual primers, and amplification U1, U2 primers (interpreting removal as removing third oligonucleotides not extended; and a 1:1 ratio of molecular association with the target, claim 1) (Figure 1). Robins teaches in Figure 1, that two or more cycles of PCR are performed on genomic DNA or cDNA from a lymphoid cell-containing population using an oligonucleotide primer composition that contains primers having the general formula U1-B1n-X, such that the J-specific primer 110a contains a J primer sequence 100 that is complementary to a portion of the J segment, a barcode tag (BC1) 101 (or B1n in the generic formula) and also includes a first external universal adaptor sequence (U1) 102, while the V-specific primer 110b includes a V primer sequence 103 that is complementary to a portion of the V segment and a second external universal adaptor sequence (U2) 104, and also contemplates related embodiments, such as those where the barcode can instead, or in addition, be present as part of the V-specific primer and is situated between the V-sequence and the second universal adaptor, such that after two cycles of PCR (interpreted as hybridizing; first extension; hybridizing; and second extension), residual primers are removed (interpreted as removing third oligonucleotides not extended during step (c)), and the sequence amplified with U1 and U2 primers (interpreted as hybridizing; first extension; hybridizing; second extension; removing third oligonucleotides not extended during step (c); and amplifying said third nucleotide sequence, claim 1) (paragraph [0074]; and Figure 1). Robins teaches in Figure 4, that labeling can include encoding cDNA during reverse transcription by using an oligonucleotide reverse transcription primer that directs incorporation of oligonucleotide barcode and universal adapter oligonucleotide sequences into cDNA (e.g., an oligonucleotide comprising a universal adapter sequence hybridized to a target; a molecular label; and reverse complement of the universal adapter sequence, and target specific sequence); (paragraph [0065]). Robins teaches that oligonucleotide RT primers include oligonucleotide sequences that specifically hybridize to target adaptive immune receptor encoding regions such as V, J or C region sequences (corresponding to a target sequence) (paragraph [00115]). Robins teaches that while the V-specific primer 110b (interpreted as a target-specific sequence) includes a V primer sequence 103 that is complementary to a portion of the V segment and a second external universal sequence (U2) 104 (paragraph [0024], lines 7-15). Robins teaches that primer sets specific for TCR or BCR genes that are capable of amplifying rearranged DNA encoding a plurality of TCR or BCR are described for example, in U.S.A.N. 13/217,126, U.S.A.N. primer sets can be designed to include oligonucleotide sequences that can specifically hybridize to each unique V gene and to each J gene in a particular TCE or BCR gene locus (e.g., TCRA, TCRB, TCRG, TACD, IGH, IGK or IGL) including wherein polynucleotide J includes sequences to which members of oligonucleotide primer sets specific for TCR or BCR genes can specifically anneal including primer sets capable of amplifying rearranged DNA encoding a plurality of TCE or BEC as described, for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507, PCT/US2011/026373, and Table 1 (paragraphs [0099], Table 1; [00141], lines 1-8; [00144]; [00155]), wherein it is known that the primer sets described in these applications do not comprise a molecular label as evidenced by Livingston et al. (paragraph [0093], Table 5), and Warren et al. (pg. 2, last partial paragraph) (interpreted as wherein the first and second primers do not comprise a molecular barcode). Robins teaches cDNA synthesis on all poly-A mRNA transcript molecules released from leukocytes in each well (interpreted as mRNA, claim 1) (paragraph [0220], lines 7-9). Robins teaches that a plurality of oligonucleotides in the second amplification primer set each further comprise either or both of: (i) a sample-identifying barcode oligonucleotide; and (ii) a spacer oligonucleotide of any sequences of 1 to 20 contiguous nucleotides situated between the first universal adaptor oligonucleotide and the first sequences platform-specific oligonucleotide sequences, and between the second universal adaptor oligonucleotide and the second sequencing platform-specific oligonucleotide sequencing in the second sequencing platform tag-containing oligonucleotide (paragraph [0034]). Robins teaches that amplification products can be pooled and quantitatively sequenced using automated high throughput DNA sequencing to obtain a data set of sequences, which include TCR and/or IG sequences along with associated oligonucleotide barcode sequences (interpreted as counting the number of copies of the target by counting molecular labels, claim 1) (paragraph [00119]). Robins teaches wherein the sample comprises a plurality of the target, wherein each of the plurality of the target is labeled with a distinct stochastic barcode (i.e. a limitation of the purpose or intended use of the method expressed in the preamble that is "labeling a nucleic acid in a sample", wherein the recited purpose or intended use does not result in a manipulative difference in the process claim and thus is not viewed as further limiting said claim. See also MPEP 2111.02, which states in part: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of uniquely tagging each rearranged gene segment that encodes a T-cell receptor as exemplified by Robins, it would have been prima facie obvious before the effective filing date of the claimed invention to modify the target-specific regions of the molecular barcodes in the method of multiplex nucleic acid analysis for massively parallel single cell sequencing as disclosed by Fan et al. to include target-specific sequences that specifically bind to the C region of the TCR alpha chain or beta chain as taught by Robbins with a reasonable expectation of success in quantitatively determining the number of polypeptide sequences encoding both TCRA and TCRB in an adaptive immune receptor heterodimer from a single T cell; in determining the number of cells carrying each TCR; and/or in concurrently analyzing thousands of cells for T cell specific markers including TCRA and TCRB.
.

Response to Arguments
Applicant’s arguments filed November 29, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that the ordered series of reactions (three extension reactions each employing a single oligonucleotide) followed by a removing step and an amplification reaction enables barcoding nucleic acid targets with a molecular label in a non-target specific manner (Applicant Remarks, pg. 15, last partial paragraph; and pg. 16, first partial paragraph).
Regarding (a), please see the 35 USC 112(b) rejection regarding indefiniteness; the discussion supra with regard to the term “thereby associating the first target-specific sequence with a molecular label in a non-target specific fashion” and “thereby removing labels not associated with the target” as recited in instant claim 1, wherein the terms are not given patentable weight; and the teachings of Robins. Additionally, please see the Examiner’s response to Applicant’s arguments in the Office Action mailed August 27, 2021. It is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including additional oligonucleotides, and amplification steps. Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicant’s assertion that the ordered series of reactions (three extension reactions each employing a single oligonucleotide) followed by a removing step and an amplification reaction enables barcoding nucleic acid targets with a molecular label in a non-target specific manner, is not found persuasive. As an initial matter, it is completely unclear what is meant by a “non-target specific manner”. Instant claim 1 recites “thereby associating a target-specific sequence with a molecular label” in lines 34-35 (underline added); “the plurality of the copies of the target is labeled with a distinct molecular label comprises a distinct sequence” in lines 37-38; and “removing molecular labels not associated with the target” in line 39 (underline added), such that the molecular labels clearly appear to be ‘target-specific’. Moreover, Applicant asserts that three extension reactions are carried out prior to an amplification reaction (Applicant Response, pg. 16, first partial paragraph). However, the instant published Specification indicates that primer extension (e.g., the first, second and third extensions) can be carried out by in vitro amplification by PCR (paragraph [0189]), such that amplification reactions are clearly encompassed by the instant claim language and can occur before step (e). Additionally, instant claim 1 recites in Step (c) that the “wherein the sample comprises a plurality of copies of the target”, wherein copies can clearly be produced by amplification. Thus, the instant claims encompass multiple amplification and extension reactions prior to counting. Regarding a removing step, Fan et al. teach that in Step 2 of Figure 67, excess oligos are removed by Ampure bead purification (interpreted as removing third oligonucleotides of step d), such that in Step 3, the labeled cDNA molecules can be amplified by multiplex PCR; and that uncoupled oligonucleotides can be removed from the reaction mixture by multiple washes (interpreted as removing third oligonucleotides of step d); and counting a number of sequences comprising the same molecular label (interpreted as counting the number of copies by counting the distinct molecular labels). The combined references of Fan et al. and Robins teach all of the limitations of the claims and, therefore, teach barcoding nucleic acid targets with a molecular label as recited in the instant claims.



(3)	The rejection of claims 1, 2, 4, 5, 13, 30 and 31 is maintained under 35 U.S.C. 103 as being unpatentable over Fu et al. (US Patent Application Publication No. 20130116130, published May 9, 2013; effective filing date December 15, 2009) in view of Robins (US Patent Application Publication No. 20140322716, published October 30, 2014; effectively filed June 15, 2012).
Regarding claims 1, 2, 30 and 31, Fu et al. teach compositions, methods and kits for high-sensitivity counting of individual molecules by stochastic labeling of identical molecules in mixtures molecules by attachment of unique label-tags from a diverse pool of label tags to confer uniqueness to otherwise identical or indistinguishable events, wherein the label-tag mark each species with an identifier that can be used to distinguish between two otherwise identical targets including different copies of mRNA (interpreted as encompassing a 1:1 ratio of association), such that a pool of label-tags can comprise a collection of different peptides (interpreted as oligonucleotides), antibodies, small molecules, or structures having different shapes, colors, barcodes associated therewith or embedded therein (interpreted as labeling; counting; mRNA target; including a molecular label; 1:1 ratio of association; and a plurality of copies of the target; and distinct molecular label, claim 1) (Abstract, lines 1-6; and paragraph [0091], lines 1-2, 8-12 and 24-29). Fu et al. teach that the resulting modified target comprises the target sequence and the unique label-tag identifier, which can also be referred to as label-tag, counter, or identifier (interpreted as counting the copies of distinct molecular labels, claim 1) (paragraph [0012], lines 12-15). Fu et al. teach that methods for estimating the abundance or relative abundance of genetic material having increased accuracy of counting would be beneficial (paragraph [0003]). Fu et al. teach that label-tags can be attached to targets through any mechanism including by extension of a primer that has a label-tag portion and a target-specific sequences, such that to facilitate amplification, adaptors can contain a universal or common priming sequence that is 5’ of the label-tag sequences, wherein attachment of universal primers to either end of the target can be followed by PCR amplification, and the universal primers can be added along with the label-tag or at a subsequent ligation step or primer extension step (interpreted as hybridizing a target with a first nucleotide sequence; and extending the first nucleotide sequence hybridized to the target to generate a first nucleotide sequence comprising a 5’ universal adaptor sequence, claim 1) (paragraphs [0014], lines 1-8; and [0132]). Fu et al. teach that for a given target, the resulting product will contain the same target portion, but each will contain a different identifier sequence (TL1, TL2...TLN) (interpreted as different molecular labels), wherein N is the number of different occurrences of target 1, etc.; and that the number of different-identity label-tags that are needed depends on the maximum number of expected targets and the requirement for accuracy of the count (interpreted as counting different molecular labels; and encompassing a 1:1 ratio of association, claim 1) (paragraphs [0013], lines 1-8; and [0128], lines 1-8). Fu et al. teach that to attach identifiers to small RNAs, a first pool of identifier primers can be used to labeled cDNA product, such that the primers can have (in the 5’ to 3’ direction) a universal priming sequence, an identifier region, and a target-specific region that is complementary to a first region in the small RNA; the primers are hybridized to the targets and extended using a reverse transcriptase to generate an identifiable cDNA for each small RNA target occurrence, and the pool of cDNAs can be amplified using a primer specific for the small RNA target and a universal primer complementary to the universal priming sequence, such that the pool of cDNAs can also be analyzed by performing separate PCR amplifications for each identifier in the pool, wherein the probability that any two targets are labeled with the same label-tag can be decreased by using two or more labeling steps (interpreted as 5’ universal primer; reverse complement of the universal adaptor; hybridizing and extending to form a second nucleotide sequence; and a third nucleotide sequence, claim 1) (paragraphs [0115]; and [0181], lines 1-3). Fu et al. teach that the target-label-tag molecules are then subjected to PCR amplification in individual reactions, each having a single primer pair that includes a first target-specific primer (TS) and a label-tag specific primer (interpreted as amplifying; and a first amplification primer; a second amplification primer; wherein the primers do not comprise a molecular label; generating a plurality of double stranded amplicons; and second amplification primer is the second oligonucleotide, claims 1 and 30) (paragraph [0113], liens 1-10). Fu et al. teach that determining small numbers of biological molecules and their changes is essential when unraveling mechanism of cellular response, including for single cell measurements (interpreted as a single cell, claim 2) (paragraph [0010], lines 1-10). Fu et al. teach that the term “oligonucleotide” refers to a nucleic acid ranging from at least to at least 8 or more nucleotides, wherein the LNA linkages are conformationally restricted nucleotide analogs that bind to complementary target with a higher melting temperature and a greater mismatch discrimination (interpreted as encompassing a melting temperature that is 10% greater, claim 31) (paragraph [0087], lines 1-3 and 13-16). Fu et al. teach in Figure 3 that the adaptor-ligated fragments can be circularized to generate circles 309 that include the two label-tag containing adaptors ligated together 311 and the fragment 305, such that the circularized fragments can be treated with exonuclease to remove unligated fragments, and wherein target specific primer pair 313 can be used to amplify fragment 314 (interpreted as removing third oligonucleotides not extended; and amplifying the third oligonucleotide sequence, claim 1) (paragraph [0116], lines 1-2 and 9-14; and Figure sequencing can be by hybridization, PCR, real time PCR or reverse transcription, optionally followed by PCR; and that polyadenylated RNA is reverse transcribed using a first primer (interpreted as a sequence comprising a reverse complement of the target-specific sequence and universal adaptor sequence, claim 1) (paragraphs [0165]; and [0174], lines 1-3).
	Fu et al. do not specifically teach T cell receptor alpha chain or beta chain (instant claim 4); the C region of TCR alpha chain or beta chain (instant claim 5); or V and D region (instant claim 13).
	Regarding claims 4, 5 and 13, Robins teaches that the method includes contacting the mixture of the first and second double-stranded DNA products with a third amplification primer set and a fourth amplification primer set, wherein the third amplification primer set comprises: (i) a plurality of first sequencing platform tag-containing oligonucleotides that each comprise an oligonucleotide sequence that is capable of specifically hybridizing to the first universal adaptor oligonucleotide and a first sequencing platform-specific oligonucleotide sequence that is linked to and positioned 5’ to the first universal adaptor oligonucleotide sequence (interpreted as hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a first target specific sequence), and (ii) a plurality of second sequencing platform tag-containing oligonucleotides that each comprise and oligonucleotide sequence that is capable of specifically hybridizing to a second universal adaptor oligonucleotide sequence and a second sequencing platform-specific oligonucleotide sequence that is linked to an positioned 5’ to the second universal adaptor oligonucleotide sequence (interpreted as hybridizing a target with a first and second oligonucleotide sequences comprising a universal adaptor sequence and a first target specific sequence) (paragraph [0037], lines 3-14). Robins teaches in Figure 1, that two or more cycles of PCR are performed on genomic DNA or cDNA from a lymphoid cell-containing population using an oligonucleotide primer composition that contains primers having the general formula U1-B1n-X, such that the J-specific primer 110a contains a J primer sequence 100 that is complementary to a portion of the J segment, a barcode tag (BC1) 101 (or B1n in the generic formula) and also includes a first external universal adaptor sequence (U1) 102, while the V-specific primer 110b includes a V primer sequence 103 that is complementary to a portion of the V segment and a second external universal adaptor sequence (U2) 104, and also contemplates related embodiments, such as those where the barcode can instead, or in addition, be present as part of V-specific primer and is situated between the V-sequence and the second universal adaptor, such that after two cycles of PCR (interpreted as hybridizing; first extension; hybridizing; and second extension), residual primers are removed (interpreted as removing third oligonucleotides not extended during step (c)), and the sequence amplified with U1 and U2 primers (interpreted as hybridizing; first extension; hybridizing; second extension; removing third oligonucleotides not extended during step (c); and amplifying said third nucleotide sequence, claim 1) (paragraph [0074]; and Figure 1). Robins teaches compositions and methods for uniquely tagging each rearranged gene segment that encodes a T cell receptor (TCR) and/or an immunoglobulin (Ig) in a DNA (or mRNA or cDNA reverse transcribed therefrom) sample from lymphoid cells, wherein the first polypeptide of the adaptive immune receptor heterodimer is a TCR alpha (TCRA) and the second polypeptide of the adaptive immune receptor heterodimer is a TCR beta (TCRB) chain (interpreted as a T cell receptor; mRNA; and TCRA or TCRB, claims 4 and 5) (Abstract, lines 1-4; and paragraph [0046]). Robins teaches that the adaptive immune system functions in part by clonal expansion of cells expressing unique TCRs or BCRs, accurately measuring the changes in total abundance of each clone is important to understanding the dynamics of an adaptive immune response (paragraph [0010], lines 1-5). Robins teaches providing conditions that permit amplification of the cDNA that has been reverse transcribed from mRNA of a single lymphoid cell, using the first and second oligonucleotide amplification primer sets within the plurality of fused microdroplets, wherein the plurality of fused microdroplets comprises: a first double-stranded DNA product that comprises at least one universal adaptor sequence, at least one first oligonucleotide barcode sequence, at least one X1 oligonucleotide V region encoding gene sequences of said first polypeptide of the adaptive immune receptor heterodimer, at least one second universal adaptor oligonucleotide sequence, and at least one X1 oligonucleotide J region or C region encoding gene sequence of said first polypeptide of the adaptive immune receptor heterodimer, and a second double-stranded DNA product that comprises at least one third universal adaptor oligonucleotide sequence, at least one second barcode sequence, at least one X2 oligonucleotide V region encoding gene sequence of said second polypeptide of the adaptive immune receptor heterodimer, at least one fourth universal adaptor oligonucleotide sequence, and at least one X2 oligonucleotide J region or C region encoding gene sequence of said second polypeptide of the upon amplification of the cDNA, uniquely labeling each of the individual rearranged cDNA sequences with a unique barcode sequence (interpreted as a V region and D region, claim 13) (paragraph [0042]). Robins teaches in Figure 1, two cycles of PCR followed by removal of residual primers, and amplification with U1, U2 primers (interpreting removal as removing third oligonucleotides not extended; and a 1:1 ratio of molecular association with the target, claim 1) (Figure 1). Robins teaches that a subject or biological sample can be obtained from a human or non-human animal that may be known to have, or may be suspected of having, a circulating or solid tumor or other malignant condition, autoimmune disease, or inflammatory condition (paragraph [0203]).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of accurately measuring the changes in total abundance of each TCR clone as exemplified by Robins, it would have been prima facie obvious before the effective filing date of the claimed invention to modify or substitute the amplification primers in the method of stochastic labeling of identical molecules as disclosed by Fu et al. to include the primers in the oligonucleotide amplification reaction for quantitatively sequencing genes that encode TCR encoding sequences as disclosed by Robins with a reasonable expectation of success in uniquely tagging each rearranged gene segment that encodes a T cell receptor and/or an immunoglobulin; and/or in accurately measuring the changes in total abundance of each TCR clone including in samples taken from subjects that are suspected of having, or being at risk for having, a circulating or solid tumor or other malignant condition, autoimmune disease, or inflammatory condition.
.

Response to Arguments
Applicant’s arguments filed November 29, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits the ordered series of reactions (three extension reactions each employing a single oligonucleotide) followed by a removing step and an amplification reaction enables barcoding nucleic acid targets with a molecular label in a non-target specific manner, such that Fu and Robins do not enable barcoding nucleic acid targets with a molecular label in a non-target specific manner (Applicant Remarks, pg. 17, first partial paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including with regard to the ordered step of reactions. Additionally, please see the Examiner’s response to Applicant’s arguments in the Office Action mailed August 27, 2021. Moreover, Applicant’s assertion that the combined references of Fu et al. and Robins enable barcoding nucleic acid targets with a molecular label in a non-target specific manner, is not found persuasive. It is noted that Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b), such that it is unclear to the Examiner what Applicant asserts is not taught by Fu et al. and Robbins. The combined references of Fu et al. and Robins teach all of the limitations of the claims and, therefore, teach barcoding nucleic acid targets with a molecular label as recited in the instant claims.


New Objections/Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 4, 5, 13, 30 and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “non-target specific fashion” in lines 2 and 33-34 because it is unclear what processes are encompassed by the term “non-target specific fashion”, and whether the term is meant to mean that targets in a sample are labeled in a non-specific fashion; whether the term refers to labeling all targets in a sample; whether the term indicates that the molecular labels do not comprise a target-specific sequence; whether the term refers to methods of labeling non-target molecules; whether there are multiple methods of labeling a target in a non-target specific fashion; and/or whether the term refers to some other method of labeling in a “non-target specific fashion” and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “1:1 ratio of molecular label association with the target” in lines 34-35 because it is unclear as to the ratio asserted and/or how a molecular, such that it is unclear whether there is a 1:1 ratio of molecular label to target; whether there is a 1:1 ratio of labels to labels associated with the target; or whether there is a 1:1 ratio of molecular labels to copies of the target and, thus, the metes and bounds of the claim cannot be determined.
Claims 2, 4, 5, 13, 30 and 31 are indefinite insofar as they ultimately depend from claim 1.

Conclusion
Claims 1, 2, 4, 5, 13, 30 and 31 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY M BUNKER/
Primary Examiner, Art Unit 1639